DETAILED ACTION
The instant application having Application No. 17/164016 filed on 02/01/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on JAPAN 2017-019142 (02/03/2017). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “an input unit…” and “a communication module…” (claims 1 and 3) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “unit” or “module” coupled with functional language “transmits, perform…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 7, 15 and par. 0095 – 0107 of US 2021/0160795 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6 of U.S. Patent No. 10945225 B2. The limitations recited in claims 1-4 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1, 2, 3, 6 of U.S. Patent No. 10945225 B2. 

Instant Application
US Patent 10945225 B2
Claim 1. 

An apparatus comprising: 



an input unit that receives an input; and 




a communication module coupled to a processor that measures power of synchronization signal blocks received from a base station, 

wherein the processor selects a synchronization signal block with measured power above a threshold, 

wherein the communication module transmits a preamble using a resource corresponding to the selected synchronization signal block, and 

wherein the communication module performs retransmission for preamble transmission that uses the resource, 

the retransmission being performed using another resource corresponding to the selected synchronizations signal block or another synchronization signal block with measured power above the threshold.

Claim 1. 

A terminal comprising: 

Claim 3.

wherein the transceiver receives the threshold from the base station

Claim 1.

a transceiver coupled to a processor that measures power of synchronization signal blocks received from a base station, 


wherein the processor selects a synchronization signal block with measured power above a threshold, 

wherein the transceiver transmits a preamble using a resource corresponding to the selected synchronization signal block, and 

wherein the transceiver performs retransmission for preamble transmission that uses the resource, 

the retransmission being performed using another resource corresponding to the selected synchronizations signal block or another synchronization signal block with measured power above the threshold.
	
Claim 2. 

wherein the input unit is a microphone, a switch, a button, or a sensor.

Claim 3.

wherein the transceiver receives the threshold from the base station

Claim 3. 

An apparatus comprising: 



an input unit that receives an input; and 




a communication module coupled to a processor that measures power of synchronization signal blocks received from a base station, 

wherein the processor selects a synchronization signal block with measured power above a threshold, 

wherein the communication module transmits a preamble using a resource corresponding to the selected synchronization signal block, and 

wherein, responsive to determining that random access response reception by the communication module for a preamble transmitted using the resource is not successful,

 the communication module performs another preamble transmission using another resource corresponding to the selected synchronization signal block or another synchronization signal block with received power above the threshold.

Claim 2. 

A terminal comprising: 

Claim 6.

wherein the transceiver receives the threshold from the base station.

Claim 2.

a transceiver coupled to a processor that measures power of synchronization signal blocks received from a base station, 


wherein the processor selects a synchronization signal block with measured power above a threshold, 

wherein the transceiver transmits a preamble using a resource corresponding to the selected synchronization signal block, and 

wherein responsive to determining that random access response reception by the transceiver for a preamble transmitted using the resource is not successful, 


the transceiver performs another preamble transmission using another resource corresponding to the selected synchronization signal block or another synchronization signal block with received power above the threshold.
Claim 4.

wherein the input unit is a microphone, a switch, a button, or a sensor.

Claim 6.

wherein the transceiver receives the threshold from the base station.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents:
Thomas et al. (US 9331767 B1).
Patent Publications
Athley et al, (US 2019/0081673 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463